Citation Nr: 1129812	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Appeals Management Center (AMC) in Washington, DC, which granted the Veteran's service connection claim for right ear hearing loss rated at 0 percent (noncompensable).   

This claim previously reached the Board three times.  First, in June 2009, the Veteran's claim for a compensable initial rating for right ear hearing loss was remanded to the agency of original jurisdiction (AOJ) in order to provide the Veteran with a statement of the case (SOC) in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided with the requested SOC in July 2009 and the claim was then returned to the Board in November 2009.  At that time, the Board remanded the current claim to provide the Veteran with a hearing in accordance with his request in his July 2009 substantive appeal (VA Form 9).  

The requested hearing was provided to the Veteran in February 2010.  The Veteran's claim was returned to the Board in June 2010, at which time the Veteran's claim was again remanded for a current VA medical examination regarding the severity of his current right ear hearing loss.  The claim for an increased rating for right ear hearing loss has now returned to the Board for further review.


FINDINGS OF FACT

The Veteran has had Level I hearing loss in the right ear for the appeal period.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The initial duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in October 2004.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

This appeal stems from an initial rating assignment, and is not an original increased rating claim.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described in the recent United States Court of Appeals for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required here.

Furthermore, the May 2006, August 8008, and April 2009 letters also advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the August 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following additional provision of Dingess-compliant notice, the Veteran's claim has been subsequently readjudicated, such that he has been provided a full opportunity to partciapate in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, in regards to the Veteran's claim for a higher initial rating for right ear hearing loss, the Veteran is challenging the initial rating assigned to his right ear hearing loss following the grant of service connection, which was awarded in an August 2008 rating decision.  As stated by the Court, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess at 491.  Thereafter, once a notice of disagreement (NOD) has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Dingess, 19 Vet. App. at 490.  The Dingess holding was further clarified by a decision recently issued by the Court in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  

Regarding the downstream notice elements of the initial rating for right ear hearing loss currently on appeal, this notice was provided in the July 2009 SOC, and the March 2011 supplemental SOC (SSOC).  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his right ear hearing loss claim, a citation to the pertinent laws and regulations governing a higher initial rating for his right ear hearing loss, and a summary of the reasons and bases for the AOJ's decision to deny a higher initial rating for right ear hearing loss.  Further, the Veteran and his representative have shown that they are aware of the necessary elements to demonstrate an increased rating for right ear hearing loss.  See the Veteran's September 2008 notice of disagreement (NOD), and the February 2010 Board hearing transcript, generally.  Therefore, the Veteran is clearly aware of the elements of an increased rating for his right ear hearing loss and has been provided ample opportunity to submit evidence to support his contentions.  In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice to the Veteran.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and two VA medical examinations regarding the severity of his right ear hearing loss.  The Veteran has submitted personal statements, and hearing testimony.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

The Veteran's claim for a higher initial rating for right ear hearing loss was previously remanded by the Board on three occasions.  A claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As indicated above, the Veteran's claim for a higher initial rating for right ear hearing loss was first remanded by the Board in June 2009, for the AOJ to undertake appropriate development in accordance with the holding of the Court in Manlicon v. West, 12 Vet. App. 238 (1999), i.e., by providing the Veteran with a SOC regarding his claim.  This was accomplished in July 2009.  The Veteran's claim was remanded for a second time for the AOJ to arrange a Board hearing for the Veteran, which was accomplished in February 2010.  

The Veteran's claim was remanded for a third time in June 2010 for the AOJ to obtain a current VA audiometric examination regarding the nature and severity of his right ear hearing loss.  In regards to the Veteran's request for a compensable initial rating for his right ear hearing loss, the Board notes that a VA medical examination must also include a "full description of the effects of disability upon the person's ordinary activity."  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (citing 38 C.F.R. § 4.10).  The VA medical examination of January 2005 noted that the Veteran had difficulty hearing in numerous situations, but that he had greater difficulty understanding someone if they were not facing him.  The August 2010 follow-up examination also noted that the Veteran experienced difficulty understanding conversations.  As such, both VA audiological examinations have taken into account the affects of the Veteran's hearing loss as described by the Veteran beyond the specific rating criteria for rating right ear hearing loss, such that the Veteran has been provided with an adequate examination to rate his service-connected right ear hearing loss.  See 38 C.F.R. § 4.2.  Therefore, the VA medical examination provided both the information required by the Board's remand, and satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes.

Finally, the AOJ was to readjudicate the Veteran's compensable rating claim for right ear hearing loss, which was accomplished through the March 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for right ear hearing loss, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case in this case September 24, 2004) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

Evaluations of unilateral hearing loss range from noncompensable to 10 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.

The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having worse hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Analysis- Higher Initial Disability Rating for Right Ear Hearing Loss

Service connection was granted for the Veteran's right ear hearing loss and assigned a 0 percent (i.e., noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 in August 2008, with an effective date of September 24, 2004 (the date of the Veteran's initial claim for service connection for hearing loss).  The Veteran currently seeks a higher initial rating for his right ear hearing loss.

The Veteran was provided with a VA audiometric examination in January 2005.  At that time, the Veteran's puretone thresholds for the right ear, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
45
55
65

The average puretone threshold was 47.5 in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The Board notes that this test does not show puretone thresholds of 55 or greater at each of the specified frequencies, nor did this examination show a threshold of 30 or below at 1000 Hertz, and of 70 or above at 2000 Hertz for his right ear, such that application of 38 C.F.R. § 4.86(a) or (b) is not appropriate.  

Applying the results from the January 2005 examination to Table VI yields a Roman numeral value of I for the right ear.  Under 38 C.F.R. § 4.85(f), when one ear is service connected, the non-service-connected ear is given a Roman Numeral of I.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as noncompensable.  

The Veteran was provided with a second VA audiological examination in August 2010.  At that time, the Veteran's puretone thresholds for the right ear, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
55
60
70

The average puretone threshold was 52.5 in the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Again, this test does not show findings which would allow for the application of 38 C.F.R. § 4.86(a) or (b).  Applying the results from the August 2010 examination to Table VI yields a Roman numeral value of II for the right ear.  

Applying 38 C.F.R. § 4.85(f), the Veteran's non-service-connected ear is given a Roman Numeral of I.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as noncompensable.

As the Veteran is only service-connected for his right ear hearing loss, the Board must consider whether 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383 for paired organs apply to his hearing loss disability.  Under 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3), compensation is payable for the combined service connected disabilities for the ears, as if both conditions were service-connected, if there is:  hearing impairment that is compensable to a degree of 10 percent or more for the service-connected ear and hearing impairment that meets 38 C.F.R. § 3.385 for the non-service connected ear.  As such, for the VA to consider the Veteran's hearing loss in both ears when awarding service connection, the Veteran's service-connected ear must allow for a disability rating of 10 percent or more under direct application of 38 C.F.R. § 4.85.  Applying the results of the January 2005 and August 2010 VA audiology examinations to 38 C.F.R. §§ 4.85, the right ear hearing loss is rated as noncompensable, clearly less than 10 percent.  Therefore, the provisions of 38 C.F.R. § 3.383 do not apply and the Veteran's nonservice-connected left ear hearing loss may not be considered when rating the Veteran's claim.  Therefore, the medical evidence for the appeal period shows that the Veteran's right ear hearing loss is properly rated as noncompensable for the appeal period under Diagnostic Code 6100.  38 C.F.R. § 4.85.  As such, an increased initial rating for the Veteran's right ear hearing loss is inappropriate at this time.

The Veteran has also presented competent and credible complaints regarding difficulty hearing in certain circumstances, such as:  needing to watch television at an increased volume level, his use of hearing aids, the requirement of asking people to repeat themselves, and occasionally feeling like he has water in his ear.  See the Veteran's September 2008 NOD, and the hearing transcript pges. 3-5, 7.  However, defective hearing for VA purposes is based on a mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Consequently, the Veteran's various difficulties with hearing loss do not show that he warrants a higher disability rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

In conclusion, the preponderance of the evidence is against a compensable disability rating higher for the Veteran's right ear hearing loss.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected hearing loss should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted when assigning a disability rating.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008) (Thun).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

As indicated previously, the Veteran has also presented competent and credible complaints regarding difficulty hearing in certain circumstances, such as needing to watch television at an increased volume level, his use of hearing aids, the requirement of asking people to repeat themselves, and occasionally feeling like he has water in his ear.  See the Veteran's September 2008 NOD, and  the hearing transcript pges. 3-5, 7; see also the VA audiometric examinations of January 2005 and August 2010.  The Board acknowledges that the rating criteria for Diagnostic Code 6100 do not contemplate these particular issues that are credibly experienced by the Veteran.  However, under Thun, the Board finds that this is not an adequate reason to refer the Veteran's claim to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  No evidence has been presented, such as records to indicate missed work, reduced hours, etc., to show that the Veteran's hearing loss interferes, or has interfered, directly with the Veteran's employment such that an extraschedular rating would be appropriate.  In fact, the Veteran has not presented any evidence of interference with his employment or exceptional or unusual circumstances regarding the Veteran's hearing loss, such as frequent hospitalization, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, without evidence to satisfy the third requirement of Thun, showing marked interference with employment or frequent periods of hospitalization, a referral to the Compensation and Pension service for extra-schedular evaluation is not warranted.


ORDER

An initial compensable rating for right ear hearing loss is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


